In an action, inter alia, for rescission of a separation agreement, the defendant appeals from an order of the Supreme Court, Suffolk County (Henry, J.), dated September 20, 2004, which denied his motion for leave to renew his prior motion for summary judgment, which was denied by an order of the same court dated May 5, 2004.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for leave to renew his prior motion for summary judgment because the new evidence did not resolve-the issues of fact regarding the circumstances surrounding the execution of the parties’ separation agreement (see Kerr v Kerr, 8 AD3d 626 [2004]). Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.